Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing filed by applicant on 12/07/20. 
Claims 1, 5-7, 9, 12, 13, and 17 are amended
Claims 11, 14, 18, 19 are cancelled
No claims are added
Claims 1-10, 12-13, 15-17 and 20 are pending

Note on Claim Interpretation:
Applicants have amended independent claims 1, 13 and 17. However, the scope of the claims is still a bit ambiguous and still very broad. 
For instance, independent claim 1 now recites:
“associate each electronic communication of the plurality of electronic communications with a communication group selected from a plurality of communications groups based on the topic determined for each of the plurality of electronic communications, wherein each of the plurality of communication groups is associated with a common topic; 
determine, a priority score for the common topic associated with each of the plurality of communication groups; 
rank the plurality of communication groups based on the priority score of determined for the common topic associated with each of the plurality of communication groups; and 
mark, within an electronic communication application, electronic communications associated with at least one of the plurality of communication groups based on the plurality of communication groups as ranked.”
The originally submitted specification does not provide much detail on how the priority score is calculated. For instance, the specification shows in: 
[0020]: the priority tracker application 190 may be configured to automatically determine priorities of a user by analyzing the user's use of the services through the server 120. In particular, the priority tracker application 190 may be configured to automatically process e-mail messages sent and received by a user to determine topics of conversation, which can be scored and ranked to provide a user with a report of how they spent their time and what projects are priorities for the user. The priority tracker application 190 may use machine learning to track what the user is working on in a given timeframe and determine what project the user has been focusing on. The priority tracker application 190 may be configured to calculate various scores based on a type of communication and a number of communications associated with a particular topic of conversation. 
[0024]  In some embodiments, the priority tracker application 190 parses content (such as text) included in each of the electronic communications using natural language processing ("NLP") software to determine a topic for the electronic communication. With regard to e-mail messages, the priority tracker application 190 may use a subject line of the message (or a portion thereof) as the topic. Also, in some embodiments, the priority tracker application 190 may identify nouns, noun phrases, codes, or the like within the content of an electronic communication to determine the topic. In some embodiments, the priority tracker application 190 may transmit content included in an electronic communication to a separate parsing application (provided via the server 120 or remote from the server 120), which may return a topic for the content. It should be understood that the priority tracker application 190 may also or alternatively use metadata associated with an electronic communication, such as, for example, timing information for an electronic communication, sender or recipient information for an electronic communication, attendee information for a calendar event, or the like, to determine the topic of an electronic communication. It should also be understood that the priority tracker application 190 may be configured to determine a topic of an electronic communication as communications are received in addition or as an alternative to determining topics for a batch of communications as described above.
However, the paragraphs do not show how once a topic is determined and the score is calculated. The specification is only 15 pages and very light on details about all of the steps in the claimed invention, particularly the priority score. There is no algorithm or calculation that details how the score is calculated. 
The specification does show some weights associated with topics based on whether the user accepts an invite, etc. in [0029]-[0030] of the specification, which the applicants may be interested in adding to the claims to make the scope of the claim clearer to one of ordinary skill in the art.
	Additionally, applicants’ claims stop at the “marking” or “prioritizing” limitation. However, neither the independent nor the dependent claims discuss what purpose the marking or prioritizing of certain ranked communications serves? Dependent claim 10 discusses determining whether at least one communication was flagged, or how quickly a user responds, but even still it is unclear what this determination does? It is difficult to understand the metes and bounds of the scope of the claims. 
	Further, the claim limitation “rank the plurality of communication groups based on the priority score of determined for the common topic associated with each of the plurality of communication groups”, may have a typo or a grammatical error in the “priority score of determined for the common topic” limitation.
Applicants are welcome to call the examiner to set up an interview and discuss further. 
		
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-13, 15-17 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 13, 15-16 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-10 and 12 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 17 and 20 is/are directed to a non-transitory, computer-readable medium which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 13 is directed to an abstract idea, as evidenced by claim limitations “determining, a topic of each of a plurality of electronic communications; associate each electronic communication of the plurality of electronic communications with a communication group selected from a plurality of communications groups based on the topic determined for each of the plurality of electronic communications, wherein each of the plurality of communication groups is associated with a common topic; determine, a priority score for the common topic associated with each of the plurality of communication groups; rank the plurality of communication groups based on the priority score of determined for the common topic associated with each of the plurality of communication groups; and mark, electronic communications associated with at least one of the plurality of communication groups based on the plurality of communication groups as ranked.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to tracking a user's priorities and work habits, such as by monitoring a user's e-mail inbox. The tracked information can be used in performance evaluation or as general work tracking. For example, embodiments described herein provide a streamlined process for tracking, recording, and ranking user priorities so that the user can not only see what projects they are handling but also how much effort they are putting into each project, which allows the user to better prioritize what needs to be done and plan how to get it done (see originally submitted specification [0004]). Managing performance on projects for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 1 and 17 is/are recite substantially similar limitations to independent claim 13 and is/are rejected under 2A for similar reasons to claim 13 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “an electronic processor configured to, using machine learning, a system for automatically processing electronic communications, the system comprising: an electronic processor configured to within an electronic communication application, with the electronic processor, within an electronic communication application, a method of automatically processing electronic communications the method comprising:, a system for automatically processing electronic communications, the system comprising:, a non-transitory, computer-readable medium comprising instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
As a result, claims 1, 13 and 17 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-10, 12, 15-16 and 20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 14 recite “wherein determining the priority score of the common topic associated with one of the plurality of communication groups includes determining a quantity of electronic communications included in the at least one of the plurality of communication groups”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-10, 12, 15-16 and 20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “an electronic processor configured to, using machine learning, a system for automatically processing electronic communications, the system comprising: an electronic processor configured to within an electronic communication application, with the electronic processor, within an electronic communication application, a method of automatically processing electronic communications the method comprising:, a system for automatically processing electronic communications, the system comprising:, a non-transitory, computer-readable medium comprising instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0016]-[0020]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 and 17 is/are recite substantially similar limitations to independent claim 13 and is/are rejected under 2B for similar reasons to claim 13 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 13 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-10, 12, 15-16 and 20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 13 and 17. As a result, Examiner asserts that dependent claims, such as dependent claims 2-10, 12, 15-16 and 20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waltermann; Rod D. et al. (US 2016/0065519), and further in view of Barak; Matan et al. (US 2016/0360466).

As per claims 1, 13 and 17: Waltermann shows:
A system for automatically processing electronic communications ([0017], [0024]), the system comprising:
an electronic processor configured ([0014], [0026]) to:
A method of automatically processing electronic communications, the method comprising ([0011]):
A non-transitory, computer-readable medium comprising instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising: ([0024]):
determine a topic of each of a plurality of electronic communications ([0011]-[0015], [0051]: determine a topic of a particular message of the series of messages, and associate the particular message with a conversation thread (e.g., categorize the message) based on the topic. Further, [0112] shows messages share a common topic.); 
Regarding the claim limitations below:
“associate each electronic communication of the plurality of electronic communications with a communication group selected from a plurality of communications groups based on the topic determined for each of the plurality of electronic communications, wherein each of the plurality of communication groups is associated with a common topic”
Waltermann shows the above limitations at least in [0007]: the code that determines the topic of a message may automatically determine the topic of a latest message in response to an action selected from the group comprising sending, receiving, and composing the latest message. [0012]: the method includes creating a new message grouping in response to determining that the message does not belong to any conversation threads associated with the series of messages and associating the message with the new conversation thread. 

Regarding the claim limitation below:
“determine, a priority score for the common topic associated with each of the plurality of communication groups”
Even though in [0051] Waltermann shows determine a topic of a particular message of the series of messages, and associate the particular message with a conversation thread (e.g., categorize the message) based on the topic. Waltermann does not show scoring or prioritization. [0101] The open question module 216 may determine a likelihood that the reply message answers an open question.  In some embodiments, the open question module 216 assigns a higher probability where the open question is a recent, unanswered question.  In some embodiments, the open question module 216 assigns a lower probability where the elapsed time between the reply message (being evaluated) and the message containing the open question.  In further embodiments, the open question module 216 may assign a lower probability as a number of messages between the reply message and the message containing the open question increases. Here, even though Waltermann shows the ability to rank the probability as higher or lower. Waltermann does not explicitly show prioritization. As such, Waltermann does not show “priority score” in the claim limitations above. 
However, Barak shows “priority score” at least in [0056]: scoring a message parameter, [0061]: sentiment score, [0077]: senior rankings, [0145]: ranking scores to select a high or highest score.
Reference Waltermann and Reference Barak are analogous prior art to the claimed invention because the references perform analysis on communications
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective. 

Regarding the claim limitations below:
“rank the plurality of communication groups based on the priority score of determined for the common topic associated with each of the plurality of communication groups”
Even though in [0051] Waltermann shows determine a topic of a particular message of the series of messages, and associate the particular message with a conversation thread (e.g., categorize the message) based on the topic. Waltermann does not show scoring or prioritization. As such, Waltermann does not show “priority score” and “rank” in the claim limitations above. 
Barak shows “priority score” and “rank” at least in [0056]: scoring a message parameter, [0061]: sentiment score, [0077]: senior rankings, [0101]: prioritize certain messages over others, [0145]: ranking scores to select a high or highest score, [0255]: if an IP address of a message stored in the secondary queue is associated with a high priority, the messages stored in the secondary queue may be rearranged so that the message associated with a high priority is earlier in the queue (e.g., processed earlier than other messages). 
Reference Waltermann and Reference Barak are analogous prior art to the claimed invention because the references perform analysis on communications
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective. 

Further, Waltermann in view of Barak shows: 
mark, within an electronic communication application, electronic communications associated with at least one of the plurality of communication groups based on the plurality of communication groups as ranked.
Waltermann shows in [0112]: as depicted, the contextual threading device 300 may visually distinguish the threads of the conversation by using different colors, fonts, backgrounds, or the like for the different threads. This reads on “mark” in the claim. 
Barak shows “priority score” at least in [0056]: scoring a message parameter, [0061]: sentiment score, [0077]: senior rankings, [0101]: prioritize certain messages over others, [0145]: ranking scores to select a high or highest score, [0255]: if an IP address of a message stored in the secondary queue is associated with a high priority, the messages stored in the secondary queue may be rearranged so that the message associated with a high priority is earlier in the queue (e.g., processed earlier than other messages). Barak also shows “prioritizing, within an electronic communication application, electronic communications associated with at least one of the plurality of communication groups based on the plurality of communication groups as ranked” at least in [0066] and [0282], both paragraphs show “performing automatic actions” in the claim.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective.

Further, regarding the claim limitations below:
prioritizing, within an electronic communication application, electronic communications associated with at least one of the plurality of communication groups based on the plurality of communication groups as ranked (Waltermann does not show “priority score” see above. Barak shows “priority score” at least in [0056]: scoring a message parameter, [0061]: sentiment score, [0077]: senior rankings, [0101]: prioritize certain messages over others, [0145]: ranking scores to select a high or highest score, [0255]: if an IP address of a message stored in the secondary queue is associated with a high priority, the messages stored in the secondary queue may be rearranged so that the message associated with a high priority is earlier in the queue (e.g., processed earlier than other messages). Barak also shows “prioritizing, within an electronic communication application, electronic communications associated with at least one of the plurality of communication groups based on the plurality of communication groups as ranked” at least in [0066] and [0282], both paragraphs show “performing automatic actions” in the claim.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective.).

As per claim 2: Waltermann shows:
wherein the plurality of electronic communications includes at least one selected from a group consisting of an e-mail message ([0004]: email), a text message ([0004]: SMS), an instant message ([0004]: SMS), a chat message ([0004]: chat), a calendar event, and a voicemail message.

As per claim 3: Waltermann shows:
wherein the electronic processor is configured to determine the topic for at least one of the plurality of electronic communications by parsing content included in the at least one of the plurality of electronic communications ([0072], [0096], [0131]: all of these paragraphs show “parsing content”).

As per claim 4: Waltermann does not show “metadata”. Barak shows “metadata”, as such Barak shows:
wherein the electronic processor is configured to determine the topic for at least one of the plurality of electronic communications based on metadata associated with the at least one of the plurality of electronic communications ([0142]: gathering data converting to metadata and then using the metadata for further processing, also see [0165]: setting an index can include defining or generating metadata, [0173]-[0175]: an interaction management engine can receive an inferred sentiment score from a message assessment engine generated based on the message or associated data (e.g., metadata and/or other data in a message-inclusive communication), [0224]: analyzing a stored message or message metadata so as to determine the topic or sentiment).
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective.

As per claims 5 and 14: 
wherein the priority score of the common topic associated with at least one of the plurality of communication groups is based on a quantity of electronic communications included in the at least one of the plurality of communication groups.
Even though in [0051] Waltermann shows determine a topic of a particular message of the series of messages, and associate the particular message with a conversation thread (e.g., categorize the message) based on the topic. Waltermann does not show scoring or prioritization. As such, Waltermann does not show “priority score” in the claim limitations above. 
However, Barak shows “priority score” at least in [0056]: scoring a message parameter, [0061]: sentiment score, [0077]: senior rankings, [0145]: ranking scores to select a high or highest score. Further, Barak shows “a quantity of electronic communications” in [0328]: determine a quantity and/or type of any present communication task assignments.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective. 

As per claims 6, 15 and 18: 
wherein the priority score of the common topic associated with at least one of the plurality of communication groups is based on a type of each electronic communication included in the at least one of the plurality of communication groups and a weight assigned to the type.
Waltermann does not show “priority score” (see above). Barak shows “priority score” (see above). Further, Barak shows type of communication channel determination and matching ([0061]-[0069], [0077]-[0080], [0112]-[0016]) which reads on the claim limitations above.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective. 

As per claim 7: Waltermann shows:
wherein the type of each electronic communication included in the at least one of the plurality of communication groups includes at least one selected from an e-mail message ([0004], [0058]-[0065]) and a calendar event ([0074], [0108]).

As per claim 8: Waltermann shows:
wherein the type of each electronic communication included in the at least one of the plurality of communication groups includes at least one selected from an originated e-mail message and a reply e-mail message ([0008], [0041], [0048]-[0051], [0059]-[0063]: all of these paragraphs show original message and reply message).

As per claims 9, 16 and 19-20: 
wherein the priority score of the common topic associated with at least one of the plurality of communication groups is based on a weight of at least one electronic communication based on a parameter of the at least one electronic communication.
Waltermann does not show “priority score” (see above). Barak shows “priority score” (see above). Further, Barak shows weighting messages based on criteria ([0094], [0116], [0121]) which reads on the claim limitations above.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective. 

As per claim 10: 
wherein the parameter of the at least one electronic communication includes at least one selected from a group consisting of whether the at least one electronic communication was flagged, whether the at least one electronic communication was accepted, how many users are associated with the at least one electronic communication, and how quickly a user responded to the at least one electronic communication.
Waltermann does not show “flagged”. Barak shows “flagged” ([0058], [0100]). Further, Barak shows “accepted” ([0064], [0076]-[0078], [0125], [0146]) which reads on the claim limitations above.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective. 

As per claim 12: 
wherein the at least one automatic action includes of outputting a priority score, for display within a user interface, of at least one of the plurality of communication groups and outputting, via the user interface, information regarding electronic communications included in the at least one of the plurality of communication groups in response to selection of the priority score within the user interface.
Even though in [0051] Waltermann shows determine a topic of a particular message of the series of messages, and associate the particular message with a conversation thread (e.g., categorize the message) based on the topic. Waltermann also shows displaying or outputting in ([0045]-[0050], [0089], [0103], [0107]-[0108], [0134]).
Waltermann does not show scoring or prioritization. As such, Waltermann does not show “priority score” in the claim limitations above. 
However, Barak shows “priority score” at least in [0056]: scoring a message parameter, [0061]: sentiment score, [0077]: senior rankings, [0145]: ranking scores to select a high or highest score. 
Reference Waltermann and Reference Barak are analogous prior art to the claimed invention because the references perform analysis on communications
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective. 

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 8-9 of applicants remarks that “Step 2A, Prong One: The Claims Are Not Directed to an Abstract Idea…. The claims are not similar in any way to any of the provided examples regarding business relationships or managing personal behavior or relationships or interactions with people. Instead, the claims are focused on processing electronic communications to identify common topics among groups of electronic communications, determining priority scores of the groups, ranking the groups, and automatically executing one or more functions within the electronic communication software application based on the rankings, such as prioritizing different groups of communications or marking particular groups of communications, which provides an improved user interface..” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
As is discussed in the 101 rejection above, the claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to tracking a user's priorities and work habits, such as by monitoring a user's e-mail inbox. The tracked information can be used in performance evaluation or as general work tracking. For example, embodiments described herein provide a streamlined process for tracking, recording, and ranking user priorities so that the user can not only see what projects they are handling but also how much effort they are putting into each project, which allows the user to better prioritize what needs to be done and plan how to get it done (see originally submitted specification [0004]). Managing performance on projects for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
These groups are used to identify if a claim recites an abstract idea. The groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Under step 2A, the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Further, applicants’ arguments related to 2A prong have been addressed in the 101 rejection above. 

Applicant’s Argument #2
Applicants argue on page(s) 9-11 of applicants remarks that “Step 2A, Prong Two: The Claims Integrate the Alleged Judicial Exception Into a Practical Application of the Alleged Judicial Exception…. Accordingly, as described in the present application, groups of electronic messages are automatically determined and ranked to provide an improved electronic communication application. The claimed functionality reduces computing resource usage and bandwidth and, in particular, results in an improved user interface within an electronic communication application. For example, within the electronic communication applications, projects or communications can be marked, prioritized, or strategically grouped, which improves existing electronic communication application technology (e.g., that merely present communications in chronological order).” (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
In the rejection above, under 2A prong 2, the claim limitations “an electronic processor configured to, using machine learning, a system for automatically processing electronic communications, the system comprising: an electronic processor configured to within an electronic communication application, with the electronic processor, within an electronic communication application, a method of automatically processing electronic communications the method comprising:, a system for automatically processing electronic communications, the system comprising:, a non-transitory, computer-readable medium comprising instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising:” are not integrating the elements identified in the 2A prong 1 into a practical application. 
For example, a mere data gathering such as a step of obtaining information about credit card transactions so that the information can be analyzed in order to detect whether the transactions were fraudulent. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, including a discussion of the exemplar provided herein, which is based on CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility); Flook, 437 U.S. at 590 (step of adjusting an alarm limit based on the output of a mathematical formula was ‘‘postsolution activity’’ and did not render method patent eligible). 
For example, a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a discussion of the exemplars provided herein, which are based on Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588–90. Thus, the mere application of an abstract method of organizing human activity in a particular field is not sufficient to integrate the judicial exception into a practical application.

Applicant’s Argument #3
Applicants argue on page(s) 10-12 of applicants remarks that “Accordingly, as described in the present application, groups of electronic messages are automatically determined and ranked to provide an improved electronic communication application. The claimed functionality reduce computing resource usage and bandwidth and, in particular, result in an improved user interface with an electronic communication application. For example, within the electronic communication applications, projects or communications can be marked, prioritized, or strategically grouped, which improves existing electronic communication application technology (e.g., that merely present communications in chronological order)” (See applicants remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Ranking or prioritizing data, which in this case is electronic communications, is not improving the technological field, this is a function that is performed by a simple processor on a regular basis. 

Applicant’s Argument #4
Applicants argue on page(s) 12-15 of applicants remarks that “The Examiner relies on Paragraph [0051] of Waltermann as disclosing "determine[ing] a plurality of communication groups, wherein each communication group includes a subset of the plurality of electronic communications having a common topic." Page 9 of the Office Action…. As Waltermann fails to teach or suggest determining a plurality of groups from a plurality of communications, Walterman also fails to teach or suggest ranking each of these groups as also recited in claim 1. In particular, even if Walterman manages one or more conversational threads, Walterman makes no mention whatsoever of performing any type of ranking of the threads or using this ranking to automatically process messages in any way, including marking messages in any way as generally recited in claim 1… ” (See applicants’ remarks for more details). 
Response to Argument #4
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitation “determine[ing] a plurality of communication groups, wherein each communication group includes a subset of the plurality of electronic communications having a common topic”.
Waltermann shows:
[0051]: determine a topic of a particular message of the series of messages, and associate the particular message with a conversation thread (e.g., categorize the message) based on the topic.
Further, [0112] shows messages share a common topic. 

Applicant’s Argument #5
Applicants argue on page(s) 12-15 of applicants remarks that “The Examiner points to the message parameter as being equivalent to the claimed “priority score.” Even if Barak generally discloses determining a score, Barak gives no indication that this score represents a priority. Rather, the “score” disclosed in Barak appears to indicate a degree of positivity or negativity. Furthermore, this “score” is assigned to a message and not a topic associated with a communication group as recited in claim 1.
Similarly, Paragraph [0061] of Barak discloses message parameters. Again, even if this portion of Barak discloses a “sentiment score,” this “score” is not a priority score but represents how a user likely feels about a certain message (see Paragraph [0164] of Barak for more detail). Furthermore, this “score” is again assigned to a message and not a topic as recited in claim 1. Paragraph [0077] of Barak, much like Paragraphs [0056] and [0061], fails to disclose a priority score of a topic. Paragraph [0077] discloses, in part.” (See applicants’ remarks for more details). 
Response to Argument #5
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants are requested to refer to the Note above, where examiner discusses why the limitation “priority score” is broadly interpreted. The paragraphs do not show how once a topic is determined and the score is calculated. The specification is only 15 pages and very light on details about all of the steps in the claimed invention, particularly the priority score. There is no algorithm or calculation that details how the score is calculated. 
The specification does show some weights associated with topics based on whether the user accepts an invite, etc. in [0029]-[0030] of the specification, which the applicants may be interested in adding to the claims to make the scope of the claim clearer to one of ordinary skill in the art. In light of the specification, parts of Barak including [0101]: prioritize certain messages over others, [0145]: ranking scores to select a high or highest score, [0255]: if an IP address of a message stored in the secondary queue is associated with a high priority, the messages stored in the secondary queue may be rearranged so that the message associated with a high priority is earlier in the queue (e.g., processed earlier than other messages) all read on “priority score”.
Waltermann does not show “priority score” see above. Barak shows “priority score” see above. 
Barak shows “priority score” at least in [0056]: scoring a message parameter, [0061]: sentiment score, [0077]: senior rankings, [0101]: prioritize certain messages over others, [0145]: ranking scores to select a high or highest score, [0255]: if an IP address of a message stored in the secondary queue is associated with a high priority, the messages stored in the secondary queue may be rearranged so that the message associated with a high priority is earlier in the queue (e.g., processed earlier than other messages). 
Barak also shows “prioritizing, within an electronic communication application, electronic communications associated with at least one of the plurality of communication groups based on the plurality of communication groups as ranked” at least in [0066] and [0282], both paragraphs show “performing automatic actions” in the claim.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Barak in the disclosure of Reference Waltermann, in order to provide for a computer-implemented method for performing tasks, where the method includes performing a task based on the message parameter or the conversation parameter as taught by Reference Barak (see at least in [0008]) so that the process of managing task performance can be made more efficient and effective.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(CN 102169496 A) Liyun Ru et al. The reference discloses provides an anchor text analysis-based automatic domain term generating method, which comprises the following steps of: acquiring a browsed log of a user; processing the browsed log to acquire an anchor text clicked by the user and a corresponding click result address; processing the anchor text according to the click result address to acquire a candidate multi-character set; screening multiple characters in the candidate multi-character set on the basis of a new word discovery algorithm to remove the multiple characters incapable of independently forming words; and further screening the candidate multi-character set screened by the new word discovery algorithm according to a relative frequency algorithm to output a domain term generating result.  By the method, domain terms can be automatically discovered and extracted from the anchor text, the model structure and the parameters are simple, the algorithms have low complexity, and better performance and domain term discovery effect are achieved on experimental test data.
NPL Reference:
Yi-fang et al. Assessing distance learning student's performance: a natural language processing approach to analyzing class discussion messages. International Conference on Information Technology: Coding and Computing, 2004. Proceedings. ITCC 2004. (Volume: 1, Page(s): 192-196 Vol.1). The reference is concerned with in classes supported by electronic messaging systems, students are required or encouraged to discuss the class topics and share their knowledge by posting text messages and replying to others. When the amount of messages is large, it is difficult for the instructor to read through all messages and evaluate student's performance. We apply natural language processing techniques to analyze the course messages to assess student's performance. Students are evaluated from three aspects: knowledge learned from the class, effort devoted to the class, and the activeness of their participation; three measures $keyword density (KD), message length (ML), and message count (MC), are derived from the text messages for each evaluation aspect respectively. The three measures are then combined to compute an overall performance indicator (PI) score for each student. The experiment shows that there is a high correlation between the PI scores and the actual grades; the rank order of students by the PI scores and that by the actual grades are highly correlated as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/          Examiner, Art Unit 3624                                                                                                                                                                                              /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624